El Juez Asociado Señor Aldkey,
emitió la opinión del tribunal.
Se nos pide que desestimemos la apelación interpuesta en este caso alegando que la resolución contra la cual se lia establecido el recurso no es apelable.
La parte demandante solicitó y obtuvo de la corte inferior orden para el embargo de bienes de la demandada para asegurar la efectividad de la sentencia que se dictase. Después ele trabado el embargo solicitó la demandada que fuese levantado previa prestación de la fianza que fijase la corte; y ésta accedió a esta petición y fijó la cuantía de la fianza que para tal fin debía ser prestada. De esta resolución es que apela la demandante y alega en oposición a la moción de desestimación de su apelación, que ésta se baila autorizada por el No. 3o. del artículo 295 del Código de Enjuiciamiento Civil porque la orden recurrida anula la que decretó el embargo.
La resolución apelada no anula la orden decretando el embargo pues lo que bace la corte es permitir la substitución de los bienes embargados por una fianza para responder del valor de ellos; y porque no anula la orden de embargo es por lo que decreta dieba substitución, ya que si la resolución anulara la orden de embargo entonces los bienes quedarían libres de traba alguna sin prestación de fianza como conse-cuencia directa y necesaria de baber sido declarada; nula la orden de embargo. La corte no ba anulado su orden de embargo y queda subsistente, a tal punto que los demandantes podrían obtener con ella que fuesen embargados otros bienes de los demandados, si los anteriormente embargados cuya substitución por fianza se ba permitido, no fueran suficientes para asegurar la efectividad de la sentencia que recaiga.
 La sección 15 de la ley para asegurar la efecti-*738vidad de las sentencias dispone que el pago, consignación o afianzamiento de las samas reclamadas suspenderá el embargo decretado para la seguridad de diclias sumas, o dejará sin efecto el embargo ya practicado. En este caso por el afianzamiento se deja sin efecto el embargo practicado, lo que no significa que quede anulada la orden de embargo. Ijüa petición como la que sé hizo en este caso fundada en que tales bienes sean substituidos por una fianza no impugna la validez del decreto de embargo y una orden permitiendo tal substitución no anula la primitiva orden de embargo y la deja subsistente. Por todo esto es que la resolución apelada no cae dentro de la provisión del No. 3o. del artículo 295 del Código de Enjuiciamiento Civil que permite apelación de una orden por la que la corte anula o se niega a anular una orden de embargo, y por esto no es apelable la resolución en este caso.
Los casos citados por la apelante no son de aplicación al que resolvemos por lo siguiente: el de Paz v. Bonet, 31 D.P.R. 68, porque no se resolvió en él la cuestión de si una, orden levantando un embargo es apelable o no y, sin duda, por los beelios de ese caso prefirió esta corte considerar el recurso y confirmar la orden levantando el embargo sin decidir la desestimación que se babía solicitado; el de Polanco v. Goffinet, 26 D.P.R. 323, porque en él la corte anuló el embargo trabado por no haberse prestado fianza para el mismo; el de Avalo v. Porrata, 19 D.P.R. 20, por igual motivo que el anterior; y el de Roig v. Landráu, 29 D.P.R. 314, porque también en él se trataba de apelación contra resolución de la corte que dejó sin efecto su orden de embargo, por tanto, anulándola. Los casos de Iron Works v. Puterbough, 101 Cal. 583, y de Iron Works v. Trust, 122 Cal. 94, tampoco son aplicables, porque en ellos no se trataba de substituir los bienes embargados por una fianza sino de anulación de los embargos trabados.

La apelación debe ser desestimada.